Title: From George Washington to John Pierce, 29 December 1782
From: Washington, George
To: Pierce, John


                        
                            Sir
                            Head Quarters 29 Decr 82
                        
                        The bearer Mr James Catterline has my Warrant on you for forty dollars which he is to Receive for
                            transporting the Cannon presented by Congress to Count Rochambeau from this place to Philadelphia.
                        If it should happen that you have no money in hand to answer the contingent Expences of the Army I must
                            request you to call on Mr Morris for so much as will answer the present purpose. I am Sir &c.

                    